Citation Nr: 1522062	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  14-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for loss of vision. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and bipolar disorder. 

7.  Entitlement to service connection for a bilateral wrist disability. 

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for bilateral flat feet. 

10.  Entitlement to service connection for a low back disability. 

11.  Entitlement to service connection for cervical degenerative disc disease. 

12.  Entitlement to service connection for a bilateral knee disability. 

13.  Entitlement to service connection for residuals of meningitis.

14.  Entitlement to service connection for sleep apnea.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).

16.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow condition. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating  decisions of the RO in Waco, Texas dated in October 2012 and November 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2014 VA Form 9 (substantive appeal), the Veteran, through his representative, requested a Board hearing in Washington, DC.  In February 2015, the Veteran's representative requested a video-conference hearing before a Veterans Law Judge of the Board.  The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2014).  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a Board video-conference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




